Citation Nr: 1300605	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  10-22 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of cold injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 through February 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, among other issues, denied service connection for residuals of a cold injury.  A timely notice of disagreement (NOD) limited to that issue was received by VA later that month.  After a statement of the case (SOC) was issued in April 2010, the Veteran perfected his appeal in May 2010, via VA Form 9 substantive appeal.

The Veteran testified during a December 2011 Board hearing that was held before the undersigned Veterans Law Judge.  A transcript of those proceedings is associated with the record.  During the hearing, the Veteran submitted additional evidence that was accompanied by a waiver of review by the agency of original jurisdiction (AOJ) executed pursuant to 38 C.F.R. § 20.1304(c).  Additional evidence, also accompanied by a validly executed waiver of review by the AOJ, was also received by the Board in February 2012.  This evidence has been associated with the claims file for consideration as part of the record on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the issue on appeal.

In support of his claim for service connection for residuals of cold weather injuries of his hands and feet, the Veteran alleges that he sustained in-service cold injuries while training in inclement weather at Fort Benning, Georgia.  During his hearing, he recalled that the temperature and climate was often cold during his trainings and that he did not wear any particular gear, other than general issue boots and a lined jacket, to protect him from the elements.  He testified further that he experienced numbness and tingling in his fingertips and toes after coming in from the cold during service, and, that he experienced these symptoms twice a week during winter months for periods of half a day.  The Veteran also denies having had any particular exposure to cold temperatures before or after his active duty service.  In his May 2010 substantive appeal, the Veteran acknowledged that he did not receive any treatment for cold injuries during service, as he believed at the time that his symptoms would simply resolve and "just go away."

Post-service private treatment records related to treatment from March 2009 through January 2012 reflect that the Veteran was treated during that time for Raynaud's phenomenon manifested by numbness and tingling in the hands and feet.  Opinions provided by Dr. T.B. in March 2009 and by Dr. Q.G. in January 2012 relate the Veteran's Raynaud's phenomenon to his reported in-service cold injuries.  These opinions appear to be based upon the Veteran's unsubstantiated reports of experiencing frostbite during service.  In this regard, the Veteran's service treatment records are silent for any diagnosed frostbite or other cold weather injury.  Further, as noted previously, the Veteran acknowledged no treatment in service for cold weather injuries.  Furthermore, as a lay person, while competent to report in-service exposure to cold temperatures, the Veteran does not have the appropriate medical expertise to diagnosis himself with frostbite during service.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Neither Dr. T.B. nor Dr. Q.G. provided a rationale for their conclusion that the Veteran sustained frostbite injuries during service, especially in light of the lack of findings of such in the Veteran's service treatment records.  

The Veteran has not been afforded a VA examination to explore the nature and etiology of his Raynaud's phenomenon and other residuals of his claimed in-service cold injuries.  In view of the Veteran's credible assertions of in-service cold weather exposure and the diagnoses and favorable nexus opinions outlined above suggesting a link to service for his current disabilities, the Veteran should now be arranged to undergo such an examination.  38 C.F.R. § 3.159(c)(4).

Prior to the examination, and in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his Raynaud's phenomenon or other cold weather injury residuals since January 2012.  VA must then also make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to service connection for residuals of cold injuries.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange a VA examination of his claimed cold injury residuals.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his cold injury residuals since January 2012.

2.  Make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, to explore the nature and etiology of his Raynaud's phenomenon and other claimed cold injury residuals.

The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.  All appropriate tests and studies should be performed.  

The examiner should provide a diagnosis related to the Veteran's symptom and identify any current cold weather injury residual disability.  For each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the disorder is caused by or a result of the Veteran's reported in-service exposure to cold weather.  

In providing the requested opinion, the examiner should also comment upon the findings, Raynaud's phenomenon diagnosis, and etiology opinions provided by Dr. T.B. and Dr. Q.G.  The examiner should also consider the Veteran's social security records, which reflect a post-service history of multiple motor vehicle accidents with resulting cervical, thoracic, and lumbar spine injuries and associated radicular symptoms in the Veteran's upper and lower extremities, and comment upon whether the numbness and tingling reported by the Veteran in his hands and feet are likely attributable to radiculopathies from his spine injuries.  A complete rationale for any opinion expressed and conclusion reached should be expressed in a typewritten and legible report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issue of the Veteran's entitlement to service connection for residuals of cold injuries should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


